Title: From Thomas Jefferson to William Wirt, 10 January 1808
From: Jefferson, Thomas
To: Wirt, William


                  
                     Dear Sir 
                     
                     Washington Jan. 10. 08.
                  
                  I pray you that this letter may be sacredly secret; because it meddles in a line wherein I should myself think it wrong to intermeddle, were it not that it looks to a period when I shall be out of office, but others might think it wrong notwithstanding that circumstance. I suspected, from your desire to go into the army, that you disliked your profession, notwithstanding that your prospects in it were inferior to none in the state. still I know that no profession is open to stronger antipathies than that of the law. the object of this letter then is to propose to you to come into Congress. that is the great commanding theatre of this nation, and the threshold to whatever department of office a man is qualified to enter. with your reputation, talents, & correct views, used with the necessary prudence, you will at once be placed at the head of the republican body in the H. of R. and after obtaining the standing which a little time will ensure you, you may look at your own will into the military, the judiciary, diplomatic or other civil departments, with a certainty of being in either whatever you please; and in the present state of what may be called the eminent talents of our country you may be assured of being engaged through life in the most honorable emploiments. if you come in at the next election, you will begin your course with a new administration. that administration will be opposed by a faction, small indeed in numbers, but governed by no principle but the most envenomed malignity. they will endeavor to batter down the Executive before it will have time, by it’s purity & correctness, to build up a confidence with the people founded on experiment. by supporting them you will lay for yourself a broad foundation in the public confidence, & indeed you will become the Colossus of the republican government of your country. I will not say that public life is the line for making a fortune.  but it furnishes a decent and honorable support, and places one’s children on good grounds for public favor. the family of a beloved father will stand with the public on the most favorable ground of competition. had Genl. Washington left children, what would have been denied to them?   perhaps I ought to apologise for the frankness of this communication. it proceeds from an ardent zeal to see this government (the idol of my soul) continue in good hands, and from a sincere desire to see you whatever you wish to be. to this apology I shall only add my friendly salutations & assurances of sincere esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               